Citation Nr: 1740163	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 1996, and from July 1998 to January 1999 with additional service in the Army National Guard.  A period of in active duty for training from May 2 to 4, 2003, has been verified.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied entitlement to service connection for the claim for a low back disability. 

In May 2013 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal initially included a claim for service connection for the residuals of stress fracture of the right femur.  In a December 2015 rating decision, the Veteran's claim for service connection for residuals of a right femur stress fracture was granted.


FINDING OF FACT

The Veteran's degenerative joint disease (DJD) with nerve impingement did not have its onset in service; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed DJD is etiologically related to service.


CONCLUSION OF LAW


The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1111, 1112, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The service connection claim was remanded by the Board in January 2015 for to verify the Veteran's periods of active duty for training and obtain a VA examination.  Said development was completed, as the Veteran was afforded a VA examination in October 2015 addressing the nature and etiology of his claimed low back disability.  His report of having active duty for training in May 2003 was also verified.  The Board finds substantial compliance with its Remand instructions.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2016). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


Certain chronic diseases, including Degenerative Joint Disease (DJD), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). DJD is a qualifying chronic disease. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a)(2016). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6 (c) (2016). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101 (23)(C); 38 C.F.R. 
§ 3.6(d) (2016).


Some of the Veteran's service has been with the National Guard and presumptive periods do not generally apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 1 Vet. App. 474, 477-78 (1991). Thus consideration of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate as the Veteran that he alleges he injured his low back in May 2003, which was during a verified period of INACDUTRA.  .

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran testified that he injured his back in 2003 while doing sit ups during training.  He stated he went to sick call to seek treatment at E.A. Hospital, and could not obtain treatment records because they were destroyed.  He said that since his 2003 back injury, he has had difficulty with daily tasks, and that his condition has progressively worsened.  He provided evidence that he did in fact present to an Army Community Hospital Emergency Room in May 2003, and that he was prescribed pain medicine.  He also submitted a pharmacy record which shows a prescription for cyclobenzaprine and ibuprofen in May 2003 and a medical records report for an Army Hospital which indicates an ER visit that coincides with the pharmacy record prescription date.  Also of record is a letter dated in October 2011 from the Fire Chief at his Army National Guard Unit, wherein SFC J. S. states that the Veteran did in fact injure his back while doing sit-ups for his APTF during a training assembly, and that he was taken to an army community hospital where he was told he had a pinched nerve.



National Guard service treatment records do not contain any record of treatment for a back injury.  The Veteran was ordered to active duty from the Army National Guard in November 2003 as part of Operation Iraqi Freedom.  In January 2004, the Veteran underwent a pre-deployment health assessment.  During this assessment, the Veteran reported that his health was excellent, and did not list any concerns about his health.  While the Veteran did indicate he was having medical problems, only an ENT issue was noted for breathing difficulties and sleep apnea. An orthopedic referral was not indicated after a health review, nor were any orthopedic issues noted.  Similarly, in a January 2004 Annual Medical Review, the Veteran indicated he was not hospitalized and has not taken any medication since his last examination.  Furthermore, while he indicated that he has had medical problems, he noted only that he was diagnosed with sleep apnea.

The record is silent for any issues of the lumbar spine until 2010.  Specifically, in May 2010, the Veteran sought private treatment for a back injury with Dr. J.B.  The Veteran reported having low back pain "off and on over the last couple of days".  It was also reported he was doing "a lot of heavy lifting activities" at work, and that "he has never had back problems before".  The Veteran indicated he was a firefighter for the Department of Defense.  The Veteran was examined and diagnosed with a lumbar sprain and lumbar disc displacement, and was ordered to obtain an MRI. 

The Veteran underwent an MRI of his lower back in November 2010, which showed an L5-S1 disc protrusion, bilateral neural foraminal narrowing, and moderate to severe spinal canal stenosis. 

In June 2011, the Veteran presented to a medical clinic due to a work-related injury he sustained in May 2011. The Veteran was diagnosed with work-related Herniated Nucleus Pulposus (HNP) at L5-S1 and radiculopathy.  The Veteran continued his plan of care with the clinic until July 2011, when he was assessed to have reached maximum medical improvement for his lumbar spine disability.

In September 2012, the Veteran presented to the clinic for a follow-up due to his back pain. While the Veteran reported his in-service back injury, his medical visit was to follow up on his May 2011 workers compensation injury he incurred while playing wally ball.  The treatment notes from the clinic further indicate that the Veteran returned to full duty at work, and reached maximum medical improvement in July 2011 after treatment. He was referred to Dr. S.F. for follow-up care.

Another workers compensation treatment note in October 2012 indicates that the Veteran sustained an injury in July 2011, and shows a work-related diagnosis of low back strain - lumbar disc L4/5.  The note further shows that the Veteran reached maximum medical improvement in October 2012.

The record shows that the Veteran then sought treatment from Dr. T.L. in May 2013.  The Veteran indicated he was following up on injuries from the military in anticipation of an upcoming military review board. Dr. T.L. noted that the Veteran reported he was currently performing active firefighting duties without restrictions.  He further noted that while in the army, the Veteran had approximately ten days of sharp lower back pain after a PT training test, and that it resolved.  Also noted was a similar 2010 "flare" of pain after a twisting injury while the Veteran was doing sit ups. Dr. T.L. noted that this injury also resolved in seven days. Finally, the doctor noted the Veteran's 2011 workers compensation injury he sustained while playing "wallyball", and the MRI which confirmed the Veteran's diagnosed L5-S1 disc herniation with nerve impingement.  T Dr. T.L. assessed that the Veteran's lower back issues were improved, and that his intermittent back pain with rare radicular symptoms are consistent with his workers compensation related disc herniation of 2011.  The doctor observed that the Veteran's reports of back pain while in the military are likely not consistent with a significant injury, and have since resolved.

In January 2014, Dr. B.W. noted that the Veteran presented for an anticipated injection due to his low back pain. He noted that the initial occurrence of the Veteran's low back pain with lower extremity symptoms was in 2011. Dr. B.W. also reported that due to "recent activities", the Veteran's back pain had recurred along with bilateral lower extremity pain, numbness and tingling. During this initial encounter, the Veteran received a right L5 and right S1 nerve root block injection. 



In May 2015, the Veteran was afforded a VA examination to assess the nature and etiology of his lower back complaints. The examiner indicated that he reviewed the entire claims file. The Veteran reported that his first problems with his back were in 2002 or 2003 when he was rocking side to side to do a situp during a PT test. He reports remembering a pinching sensation in his back and pain. He also reports that while he was on no physical activity for a month after the incident, there was no physical therapy or imaging that he could recall. He stated his back pain persisted slightly and intermittently, and that the next incident was in 2010, when his back seized up and he had to roll out of bed. The Veteran also reported his workers compensation injury of 2011 and treatment thereafter. The Veteran indicated that he has been having continuous pain in his back.

The examiner indicated that per the Board's January 2015 remand instructions, he considered the Veteran's account of injuring himself during service in 2003 while doing situps and experiencing low back pain since then as credible and competent. However, the examiner opined that the Veteran's low back condition is less likely than not related to any period of the Veteran's active duty service, active duty for training or inactive duty for training. 

The examiner provided an extensive rationale for his opinion. Significantly, if the Veteran had sustained a significant injury in service in 2003 (e.g., a pinched nerve), he stated the Veteran would have pursued treatment at that time or in the couple of years following that injury.  He similarly indicated that a significant injury in 2003 injury would have caused more problems requiring treatment prior to 2010, which is when the clear documentation of back problems begins. The examiner added that the Veteran had multiple heavy lifting/strenuous positions following service with at least two workers compensation claims being filed, and these types of stresses more than adequately explain his current MRI and examination abnormalities. 


The Veteran was afforded another VA examination in October 2015. The examiner indicated that he reviewed the entire claims file.  The Veteran reported that the onset of his low back trouble was in 2002/2003, when he hurt his back during a PT test at the Army National Guard. He reported that his back was better after three weeks and he returned to work at a motorcycle dealership as a parts representative. The Veteran stated he has had continuous pain and stiffness since then, but did not see a doctor because motrin was helping. He reported that the next time he saw a doctor for his back was around 2009 when he woke up with his back "locked up", and an MRI confirmed he had a pinched nerve.  At the time, he indicated he was working as a firefighter, and that there was no injury, but he took a week off and returned to work.  It was further reported that in May 2011, the Veteran filed a workers compensation claim for a back injury, after which he did physical therapy and was on limited duty. 
 
Acknowledging the Veteran's competent report of experiencing back pain in 2003 and report of pain since that time, the examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury.   He observed that there was no diagnostic testing performed in 2003 that would have supported a diagnosis of "pinched nerve" at that time.  He said that this made the 2003 diagnosis less objective than his workers compensation diagnosis in 2010.  Put another way, and in keeping with the opinion of Dr. T.L. and prior VA examiners, the examiner indicated that t it is more likely that the Veteran's chronic lumbosacral disc disease with nerve impingement is related to his workers compensation injuries since there is no documented continuity between 2003 and 2010 of chronic degenerative disc disease with nerve impingement prior to the 2010 work injury.

In January 2016, the Veteran  submitted a letter to appeal the denial of his service connection claim.  He indicated that since 2003, his injury progressively worsened.  He also stated that the October 2016 examiner's opinion was in part based on unrelated information, including a 2002 enlistment examination, and that he disagrees with the assessment and conclusion. Attached to the Veteran's letter were a statement from his fire chief, a pharmacy record from 2003 and a hospital record from 2003, which were previously discussed. 


The Veteran is presently diagnosed as having chronic degenerative disc disease with nerve impingement.  Such is more sufficient to meet the requirements of Shedden element (1).

As for Shedden element (2), service incurrence, the Veteran's service treatment records are absent any complaints, treatment, or diagnosis of a chronic low back disability.  There is no evidence that arthritis of the spine was diagnosed within a year of his last period of active duty, which was January 1999.  Further, with respect to his periods of ACDUTRA and INACDUTRA, presumptive periods do not apply here as the Veteran's reported injury was during inactive duty training in May 2003. See Biggins v. Derwinski 1 Vet. App. 474.

The record contains evidence of an injury during training in March 2003, including the Veteran's statements, his Fire Chief's statements, a pharmacy record and a hospital admission note, all of which the Board accepts as credible.  Nevertheless, as indicated, there is no evidence of a diagnosis of a lower back disability at that time or treatment subsequent to the Veteran's injury.  The Veteran and his fellow service member are competent to report observable symptoms such as pain.  However, an actual diagnosis is a matter of medical complexity; and, the Veteran has no demonstrated medical expertise. The VA examiner even explained that the Veteran's claim of having a pinched nerve in 2003 was not supported by any objective testing (MRI or x-ray) and that such is necessary to make such a diagnosis.  Therefore, outside the competent report of pain, the Board cannot afford the Veteran's report of being treated and diagnosed as having a pinched nerve much weight. see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Furthermore, the Board finds that the two VA examinations the Veteran was afforded, as well as the opinion by the Veteran's own private Doctor T.L. to be highly probative medical evidence.  Both examiners as well as Dr. T.L. opined that the Veteran's current low back disability is more likely related to his work-related injuries in 2011, which he filed workers compensation claim for.  Indeed, the aforementioned doctors opined that the lack of evidence of any treatment of back symptoms between 2003 and 2010, as well as the nature of the 2011 work injuries are indicative that the Veteran's current back disability is related to his 2011 work injury. The examiners did not discount the Veteran's complaint of pain following injury in 2003 or his report of pain since that time.  Rather, they explained that that pain was separate and distinct from the injury and disability he suffered in his 2011 work-related injury.  All three essentially rationalized that a significant injury in 2003 would have triggered greater symptoms/problems beyond just pain and would have necessitated treatment.  This is what happened in 2011.  The Veteran suffered a work injury, he sought treatment for severe symptoms, and was assessed as having lumbar strain and a disc protrusion.  As pointed out by the physicians, the Veteran would not have been able to live with that type of injury/condition for the approximate eight years between 2003 and 2011.

The Board finds these opinions probative and affords them great weight, because they are based on sufficient facts and data (including the Veteran's lay reports) applied to reliable principles and methods. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). Additionally after 2003, the Veteran's earliest reports of a back disability were not memorialized until November of 2010, seven years later. Therefore, the evidence of record is sufficient to demonstrate that it is not at least as likely as not that a medical nexus exists between his current disability rating and an in-service incurrence. 

Additionally, the Veteran's current back disorder is not proximately due to or aggravated by a previously service-connected disability. Indeed, there is no claim in the record that his current low back injury is etiologically related to the Veteran's service connected right femur stress fracture, or any medical evidence to suggest a causal relationship between both disabilities. 

In sum, the weight of the probative evidence of record simply fails to demonstrate a medical link between his current back disability and an injury occurring during a period of INACDUTRA. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. As such, entitlement to service connection for a back disorder is denied.



ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


